Citation Nr: 1242550	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an earlier effective date than May 26, 1993, for the assignment of a 10 percent evaluation for residuals of a shell fragment wound of the upper right arm, to include a retained foreign body.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, J.R.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a May 2002 decision, the Board granted an effective date of June 2, 1993, for the assignment of a 10 percent evaluation for residuals of a shell fragment wound of the right upper arm, to include a retained foreign body, under 38 C.F.R. § 4.73, Diagnostic Code 5305.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2003, the Court granted a Joint Motion to Remand, vacating the part of the Board's decision that denied an effective date earlier June 2, 1993, for this issue, and remanded the matter for readjudication. 

In June 2004, the Board remanded for further development the claim of entitlement to an effective date earlier than June 2, 1993, for the assignment of a 10 percent evaluation for residuals of a shell fragment wound of the right upper arm, to include a retained foreign body, under 38 C.F.R. § 4.73, Diagnostic Code 5305.  Following that development, the Board found in March 2005 that an effective date of May 26, 1993, was proper.  


FINDINGS OF FACT

1.  In March 2005, the Board granted an earlier effective date of May 26, 1993, for the assignment of an evaluation of 10 percent for a shell fragment wound of the upper arm with retained fragments; the Veteran did not seek reconsideration of that decision. 

2.  The Veteran filed a new claim for an earlier effective date for residuals of a shell fragment wound in February 2007.


CONCLUSION OF LAW

Because the March 2005 Board decision which assigned May 26, 1993, as the effective date for an evaluation of 10 percent for a shell fragment wound of the upper arm with retained fragments is final, the claim for an earlier effective date cannot be reviewed on the merits.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002) & 38 C.F.R. §§ 3.104, 3.400 (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  

In the instant case, the facts with respect to this claim are not in dispute, and resolution of this issue depends upon the law, and judicial interpretation of that law, pertaining to free-standing earlier effective date claims.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As no reasonable possibility exists that VCAA notice would aid in substantiating this claim, any deficiencies of such notice or assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

II. Earlier Effective Date

In this case, the Veteran is challenging the effective date for the award of a separate evaluation of 10 percent for a retained foreign body associated with his service-connected shell fragment wound.  To that end, the Board notes that 38 U.S.C.A. § 5110(a) sets forth the provisions governing effective dates of awards for compensation.  It provides that "[u]nless specifically provided otherwise in this chapter . . . the effective date of an award based on . . . a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  38 C.F.R. § 3.400 similarly provides that "[e]xcept as otherwise provided, the effective date of an evaluation and award of . . . compensation based on . . . a claim reopened after final disallowance . . . will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400. 

The Court has held that there is no free-standing claim for an earlier effective date.  See Rudd (holding that VA claimants may not properly file, and VA has no authority to adjudicate, a free-standing earlier effective date claim in an attempt to overcome a final decision).  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  Although there are numerous exceptions to the rule of finality within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300.

Thus, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Id at 299-300.  Therefore, although the Veteran may file a CUE claim with regard to the October 1971 decision which assigned a non-compensable evaluation for residuals of a shell fragment wound, not contemplating the Veteran's retained foreign body, or with the Board's March 2005 decision, CUE was not claimed in this appeal, was not addressed by the RO, and is not presently before the Board for adjudication.  Instead, the Veteran simply filed an earlier effective date claim for a decision which is now final.

The Veteran urges that he is entitled to an evaluation of 10 percent for a retained foreign body, in addition to his service-connected residuals of a shell fragment wound, as the foreign body was embedded in the Veteran's arm at the time of his separation from service, and has been embedded since that time.  Unfortunately, the Board is bound by the law in this instance, and is thus unable to adjudicate the Veteran's free-standing earlier effective date claim.

The Veteran has not properly raised an allegation of CUE with any prior final RO or Board decision, and because his February 2007 claim represents a free-standing earlier effective date claim for the grant of an additional evaluation of 10 percent for a retained foreign body, related to the previously-service connected residuals of a shell fragment wound, the claim is dismissed.  See Rudd, 20 Vet. App. at 300.


ORDER

Entitlement to an earlier effective date than May 26, 1993, for the assignment of a 10 percent evaluation for residuals of a shell fragment wound of the upper right arm, to include a retained foreign body, is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


